DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/29/2022 has been entered. 
Response to Arguments
Applicant's arguments filed 08/28/2022 have been fully considered but they are not persuasive.
Applicant argues that “By contrast, the device of claim 1 provides a calibrated wavelength reference having a filtered optical signal configured to calibrate an optical monitor. The device provides the calibrated wavelength reference, and in that sense, the claimed device is not "tuned" to a selectable one of wavelengths. Instead, the claimed device provides the calibrated wavelength reference with one or more reference spectral features having a known wavelength. To do this, a broadband optical signal is filtered with an optical etalon in the claimed device.”
However, Wagner does teach using a broadband optical signal (col 8, lines 1-9 “broadband light source such as a LED”; Figure 5a element 102; col 4, lines 32-45 “optoelectronics 102…LED emitter”; the LED 102 in figure 5a is located inside the housing). Furthermore, Wagner teaches to filter said broadband light source with an optical etalon (Figure 5a; filter component 100) and said filter component can be a thermo-optically tunable thin film filter (col 12, lines 9-13; Figure 3 teaches the outputted wavelength from the filter depends on the temperature of the filter).
Applicant argues that “The optical etalon is fixed in space in the housing, is temperature-dependent, is calibrated to a known temperature in the housing, and has a resonant cavity with a fixed distance between mirrors.”
Wagner does teach the resonant cavity is fixed. Specifically, Wagner teaches the use of thermo-optically tunable thin film filters (Figure 10C; col 8, lines 6-9). As pointed out by the applicant at col 12 lines 9-13. Thermo-optically tunable thin film filters tune the wavelength of light without the means of moving the two reflective surfaces. Therefore, the thermo-optically tunable thin film filter taught by Wagner teaches “the optical etalon being temperature-dependent and being subject to the known temperature, the optical etalon having a resonant cavity with a fixed separation between mirrors”. This is seen in Figure 1 of Wagner col 1, lines 26-43. Furthermore, Wagner shows in Figure 3 the outputted wavelength from the filter depends on the temperature of the filter. This teaches the optical signal defined a filtered optical signal that includes one or more reference spectral features having a known wavelength calibrated to the known temperature. Wagner further states “Further details about these new structures can be found in U.S. patent application Ser. No. 10/174,503 filed Jun. 17, 2002, entitled "Index Tunable Thin Film Interference Coatings;"” (col 2, lines 18-24). Reference referring to Ser. No. 10174503 is Domash et al. US Pub. No. 2003/0087121 which states the thin film Fabry Perot filters are tunable “without moving parts” (see paragraph 101). 
Applicant also argues that “A temperature sensor disposed within the housing is configured to measure an existing temperature associated with the internal environment of the housing, and a temperature control device is configured to control the existing temperature to have the known temperature so the filtered optical signal output from the claimed device can be used as the calibrated wavelength reference.”
However, Wagner does teach a temperature sensor disposed within the housing is configured to measure an existing temperature associated with the internal environment of the housing (Figure 5A; col 5, lines 17-23 “a temperature sensor (e.g. thermistor)” the temperature sensor is locating within the housing), and a temperature control device is configured to control the existing temperature to have the known temperature so the filtered optical signal output from the claimed device can be used as the calibrated wavelength reference (col 11, lines 9-19 “the heating element in the tunable thin film filter; Figure 3 teaches the relationship between temperature and output wavelength of the filter). 
Applicant argues that “the filter element in Wagner is "tuned" to produce a selectable wavelength. A heater of Wagner's filter heats the filter to tune the filter to the selectable wavelength, and a thermistor is used to monitor temperature for the tuning. In that sense, the filter in Wagner is not "calibrated" to produce a calibrated wavelength reference in which a spectral characteristic at a known wavelength is produced at a known temperature to which an optical etalon is calibrated, where that known temperature is controlled by a temperature control device and is monitored by a temperature sensor as arranged in amended claim 1.” 
However, the limitation “calibrated” does not structurally differentiate the apparatus. As shown above, Wagner teaches all of the elements of claim 1 and therefore anticipates claim 1. The wavelength of light outputted by the optical filter is known and controlled by the temperature of the optical filter. This relationship is shown in Figure 3 of Wagner. Therefore, Wagner does produce a calibrated wavelength since the output is dependent upon the temperature. There exists a sensor (“thermistor”) which monitors the temperature inside the housing and a temperature controller (“heating film”) which controls the output of the filter to ensure the housing is set to a specific temperature to output a specific wavelength.
In conclusion, applicant’s arguments are not found persuasive and the prior art Wagner reference teaches the structural limitations of claim 1. By contrast, newly added claim 24 requires a controller to be part of the optical monitor and ties the device to the optical monitor of claim 1. This limitation structurally differentiates over Wagner, as Wagner’s controller is internal to the device and is not controlled by a controller that is located in the optical monitor.
However, Cahill 2017/0005729 teaches a controller that is located in the optical monitor to control the tunable optical filter. Cahill Figure 1 shows that the entire device 14 is an optical channel monitor OCM (Figure 1, 14; paragraph 20). The OCM includes a first module (Figure 1, 16; paragraph 20). The first module includes a tunable optical filter (Figure 1, 18; paragraph 21) and an optical monitor that receives the output of the optical filter. The optical monitor (Figure 1, 20; paragraph 21) includes a photodiode. The signal from the photodiode is sent to a signal processor (Figure 1, 22; paragraph 21) which interacts with a control unit (Figure 1, 30; paragraph 24). The control unit is the claimed controller which interacts with the optical filter (Figure 1, line connecting control unit 30 and tunable optical filter 18; paragraph 24). Therefore, Cahill teaches a controller in communication with the temperature sensor and the temperature control device, the controller being configured to control the temperature control device in response to measurement from the temperature sensor, wherein the controller is part of the optical monitor (Figure 1, controller 30 which is part of the optical monitor 20 which is located in OCM 14).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-6, 8, 9, 11-13, 16, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wagner et al. US Patent No. 6,985,281.
Regarding claim 1, Wagner teaches a wavelength reference device (Figure 5A and 10C) for use with an optical monitor (it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ F.2d 1647 (1987)), the wavelength reference device comprising: 
a housing defining an internal environment (Figure 5A, housing is defined by boundary cap 110; col 5, lines 17-23 “a temperature sensor (e.g. thermistor)” since there is a temperature sensor, the temperature is measured and therefore known); 
a broadband optical source disposed within the housing and configured to emit an optical signal along an optical path, the optical signal having optical power within a wavelength band (col 8, lines 1-9 “broadband light source such as a LED”; Figure 5A, element 102; col 4, lines 32-45 “optoelectronics 102…LED emitter”; the LED 102 in figure 5A is located inside the housing); 
an optical etalon (Figure 5a, 103) configured to provide a calibrated wavelength reference having a known wavelength to the optical monitor (Figure 3; the output of the optical etalon is known and temperature dependent; the limitation “to provide…to the optical monitor” is an intended use limitation. The optical monitor is not positively recited in the claims. it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ F.2d 1647 (1987)) disposed within the housing and positioned in the optical path at a fixed position in space in the housing, the optical etalon being temperature-dependent and being calibrated to a known temperature (Figure 3 shows the relationship between output wavelength and temperature), the optical etalon having a resonant cavity with a fixed separation between mirrors, the optical etalon being configured to filter the optical signal for the calibrated wavelength reference to define a filtered optical signal that includes one or more reference spectral features having the known wavelength at the known temperature ((Figure 10C; col 8, lines 6-9). As pointed out by the applicant at col 12 lines 9-13. Thermo-optically tunable thin film filters tune the wavelength of light without the means of moving the two reflective surfaces. Therefore, the thermo-optically tunable thin film filter taught by Wagner teaches “the optical etalon being temperature-dependent and being subject to the known temperature, the optical etalon having a resonant cavity with a fixed separation between mirrors”. This is seen in Figure 1 of Wagner col 1, lines 26-43. Furthermore, Wagner shows in Figure 3 the outputted wavelength from the filter depends on the temperature of the filter. This teaches the optical signal defined a filtered optical signal that includes one or more reference spectral features having a known wavelength calibrated to the known temperature. Wagner further states “Further details about these new structures can be found in U.S. patent application Ser. No. 10/174,503 filed Jun. 17, 2002, entitled "Index Tunable Thin Film Interference Coatings;"” (col 2, lines 18-24). Newly cited reference referring to Ser. No. 10174503 is Domash et al. US Pub. No. 2003/0087121 which states the thin film Fabry pert filters are tunable “without moving parts” (see paragraph 101);
a temperature sensor disposed within the housing and configured to measure an existing temperature associated with the internal environment of the housing (Figure 5A; col 5, lines 17-23 “a temperature sensor (e.g. thermistor) that is used to monitor the temperature of the package to aid in the operation of the thermo-optically tunable thin film filter” the temperature sensor is locating within the housing);
a temperature control device configured to control he existing temperature to have the known temperature (col 11, lines 9-19 “the heating element in the tunable thin film filter); and 
an optical output configured to output the filtered optical signal from the housing (Figure 5a, window 106 and optical fiber 121; Figure 10C, collimator 720), for the calibrated wavelength reference, the calibrated wavelength reference of the filtered optical signal being configured to calibrate the optical monitor (the limitations are directed to the intended use of the output of the light source. The limitations do not structurally differentiate the claimed apparatus. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ F.2d 1647 (1987))
Regarding claim 2, Wagner teaches wherein the housing comprises a transistor outline package (col 5, lines 7 “TO transistor outline style package”).
Regarding claim 4, Wagner teaches wherein the temperature control device is disposed within the housing, is disposed on an interior surface of the housing, or forms a base on which the broadband optical source is mounted (col 11, lines 9-19 “the heating element in the tunable thin film filter”; Figure 1 heater film 12, the etalon or tunable thin film filter is located inside the interior of the housing).
Regarding claim 5, Wagner teaches wherein the temperature control device comprises a thermal source having heating and/or cooling functionality (Figure 3; col 5, lines 17-22; Figure 1 heating film 12).
Regarding claim 6, Wagner teaches wherein the thermal source is mounted to a side of the optical etalon or is mounted to an outside of the housing (Figure 1, the heating film is on the bottom side of the etalon).
Regarding claim 8, Wagner teaches wherein the temperature sensor comprises a thermistor (Figure 5A; col 5, lines 17-23 “a temperature sensor (e.g. thermistor)” the temperature sensor is locating within the housing).
Regarding claim 9, Wagner teaches wherein the thermistor is arranged onto a surface of the optical etalon (col 10, lines 40-51 “a thermistor element are mounted on the reverse side of a tunable thin film filter”).
Regarding claim 11, Wagner teaches wherein the optical output comprises a transparent window of the housing configured to pass the filtered optical signal out of the interior environment of the housing (Figure 5a, window 106).
Regarding claim 12, Wagner teaches wherein the transparent window comprises lensing configured to collimate the filtered optical signal (Figure 10C, “collimator”; col 2, lines 58-63 “a fiber collimator or other fiber optics”).
Regarding claim 13, Wagner teaches wherein the optical output comprises a connector connecting an optical fiber to the housing adjacent the transparent window (Figure 5a, optical fiber 121).
Regarding claim 16, Wagner teaches wherein the broadband optical source is mounted to a base of the housing in a vertical configuration and is configured to direct the optical signal vertically onto the optical etalon (Figure 5A light from source 102 travels vertically).
Regarding claim 17, Wagner teaches wherein the optical path between the broadband optical source and optical etalon filter is fixed in space (Figure 5A, all of the optical elements are mounted to the substrate and do not move).
Regarding claim 19, Wagner teaches wherein the optical output comprises a collimator disposed in the optical path outside the housing (Figure 5a fiber optic 121; col 2, lines 58-63 “a fiber collimator or other fiber optics”; the fiber optic is a collimator and located outside the housing).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner as applied to claim 1 above, and further in view of Flanders et al. US Pub. No. 2006/0065834.
Regarding claim 10, Wagner is silent with respect to wherein the broadband optical source comprises a superluminescent diode (SLED).
Flanders teaches wherein the broadband optical source comprises a superluminescent diode (SLED) (paragraph 60; Figure 4).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have wherein the broadband optical source comprises a superluminescent diode (SLED) for the purposes of producing a broadband light source with high power and brightness with low coherence.
Regarding claim 18, Wagner is silent with respect to further comprising a collimating lens disposed in the optical path between the broadband optical source and the optical etalon.
X teaches a collimating lens disposed in the optical path between the broadband optical source and the optical etalon (Figure 11; paragraph 97, light is collimated by a first lens 810 and passed to a FP filter 612).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have a collimating lens disposed in the optical path between the broadband optical source and the optical etalon for the purposes of collimating the light so that all the light entering the FP filter is traveling parallel increasing efficiency of filter as all the light will have the same path length inside the FP filter.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner as applied to claim 11 above, and further in view of Sanchez Us Pub. No. 2021/0214214.
Regarding claim 14, Wagner is silent with respect to wherein the optical etalon filter is integral with the transparent window.
Sanchez teaches for an optoelectronic module the opening can have the filter inside of a window (Figure 1; paragraph 22).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have wherein the optical etalon filter is integral with the transparent window and replace the window of Wagner with the filter for the purposes of reducing the overall size of the apparatus and the weight of the apparatus by removing the window and placing it with a filter.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner as applied to claim 1 above, and further in view of Daiber US Pub. No. 2015/0162723.
Regarding claim 15, Wagner is silent with respect to wherein the broadband optical source is mounted to a base of the housing in a horizontal configuration; and wherein the apparatus comprises a turning mirror configured to direct the optical signal vertically onto the optical etalon.
Daiber teaches wherein the broadband optical source is mounted to a base of the housing in a horizontal configuration; and wherein the apparatus comprises a turning mirror configured to direct the optical signal vertically onto the optical etalon (Figure 4A, mirror 401 folds the optical path vertically).
it would have been obvious to a person having ordinary skill in the art at the time of filing to have wherein the broadband optical source is mounted to a base of the housing in a horizontal configuration; and wherein the apparatus comprises a turning mirror configured to direct the optical signal vertically onto the optical etalon for the purposes of reducing the overall size by adding a folding mirror to turn the optical path vertically allowing the package to be shorter.
Claims 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner as applied to claim 1 above, and further in view of Cahill et al. US Pub. No. 2017/0005729.
Regarding claim 20, Wagner teaches a tunable light source according to claim 1 (See claim 1 rejection above; Figure 10C).
Wagner is silent with respect to an apparatus to process signal input, the apparatus comprising: an input of the apparatus receiving the signal input; a signal detection and processing module configured to detect and process the signal input; a wavelength reference module disposed in optical communication with the input, the device being configured to produce a wavelength reference; and at least one controller in signal communication with at least the signal detection and processing module and the wavelength processing module, the controller configured to control the wavelength reference module and configured to calibrate the signal detection and processing module based on the produced wavelength reference.
Cahill teaches an apparatus to process signal input, the apparatus comprising: an input of the apparatus receiving the signal input; a signal detection and processing module configured to detect and process the signal input; a wavelength reference module disposed in optical communication with the input, the device being configured to produce a wavelength reference; and at least one controller in signal communication with at least the signal detection and processing module and the wavelength processing module, the controller configured to control the wavelength reference module and configured to calibrate the signal detection and processing module based on the produced wavelength reference (Figure 5; paragraphs 37 and 38; the reference wavelength is controlled by the controller to adjust the wavelength of light. Optical switch 12 and OCM 14).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have an apparatus to process signal input, the apparatus comprising: an input of the apparatus receiving the signal input; a signal detection and processing module configured to detect and process the signal input; a wavelength reference module disposed in optical communication with the input, the device being configured to produce a wavelength reference; and at least one controller in signal communication with at least the signal detection and processing module and the wavelength processing module, the controller configured to control the wavelength reference module and configured to calibrate the signal detection and processing module based on the produced wavelength reference and using the light source of claim 1 for the purposes of “check the accuracy of the measurement operations performed by OCM” (see paragraph 37 of Cahill).
Regarding claim 21, Wagner and Cahill silent with respect to wherein at least the input, the signal detection and processing module, and the at least one controller comprise first components integrated into the apparatus; and wherein the wavelength reference module having the device comprises a second component being modular to the first components and being integrated into the apparatus.
The examiner takes official notice it is well known to make a light source modular.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have wherein at least the input, the signal detection and processing module, and the at least one controller comprise first components integrated into the apparatus; and wherein the wavelength reference module having the device comprises a second component being modular to the first components and being integrated into the apparatus for the purposes of being able to replace the reference wavelength light source when the light source obtains a defect increasing the overall life and flexibility of the entire system.
Regarding claim 22, Cahill teaches wherein the apparatus comprises an optical channel monitor (OCM); and wherein the input comprises an optical switch module being operable to switch the signal input to be passed to the detection and processing module (Figure 5; paragraphs 37 and 38; the reference wavelength is controlled by the controller to adjust the wavelength of light. Optical switch 12 and OCM 14).
Regarding claims 23-24, Wagner teaches the sensor and temperature control device control the temperature of package to control the output of the optical filter (Figure 3; Figure 5A; col 5, lines 17-23 “a temperature sensor (e.g. thermistor) that is used to monitor the temperature of the package to aid in the operation of the thermo-optically tunable thin film filter” the temperature sensor is locating within the housing; col 11, lines 9-11).
Wagner is silent with respect to  a controller in communication with the temperature sensor and the temperature control device and the controller is part of the optical monitor.
However, Cahill 2017/0005729 teaches a controller that is located in the optical monitor to control the tunable optical filter. Cahill Figure 1 shows that the entire device 14 is an optical channel monitor OCM (Figure 1, 14; paragraph 20). The OCM includes a first module (Figure 1, 16; paragraph 20). The first module includes a tunable optical filter (Figure 1, 18; paragraph 21) and an optical monitor that receives the output of the optical filter. The optical monitor (Figure 1, 20; paragraph 21) includes a photodiode. The signal from the photodiode is sent to a signal processor (Figure 1, 22; paragraph 21) which interacts with a control unit (Figure 1, 30; paragraph 24). The control unit is the claimed controller which interacts with the optical filter (Figure 1, line connecting control unit 30 and tunable optical filter 18; paragraph 24). Therefore, Cahill teaches a controller in communication with the temperature sensor and the temperature control device, the controller being configured to control the temperature control device in response to measurement from the temperature sensor, wherein the controller is part of the optical monitor (Figure 1, controller 30 which is part of the optical monitor 20 which is located in OCM 14).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have a controller in communication with the temperature sensor and the temperature control device, the controller being configured to control the temperature control device in response to measurement from the temperature sensor, wherein the controller is part of the optical monitor for the purposes of increasing the accuracy of wavelength control by monitoring the output wavelength and adjusting the temperature to ensure a steady temperature and output wavelength.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227. The examiner can normally be reached M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Decenzo/           Primary Examiner, Art Unit 2877